DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/21 and 09/01/21  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang US 2020/0197746 in view Miura et al. JP 2011-059977.
As to claim 1, Kang teaches an electronic apparatus comprising: a camera; [figs. 1-2; ¶ 0043-0044; ¶ 0046-0047; ¶ 0070] and a processor [fig. 2; ¶ 0048-0049] configured to control the electronic apparatus to: track an object area including a user object from a captured image obtained through the camera and identify a display area from the captured image based on the tracked object area, [figs. 1-12; ¶ 0044-0046; ¶ 0054-0057]
Kang teaches capturing image of an object within an area. [figs. 1-12; ¶ 0044-0046] Kang does not explicitly teach wherein the processor is further configured to: identify a display area of a first captured image based on the object area identified from the first captured image, identify the display area of a second captured image based on an object area identified from the second captured image, and identify a display area of a third captured image based on a display area of the first captured image and a display area of the second captured image.  
Miura teaches wherein the processor is further configured to: identify a display area of a first captured image based on the object area identified from the first captured image, identify the display area of a second captured image based on an object area identified from the second captured image, and identify a display area of a third captured image based on a display area of the first captured image and a display area of the second captured image.  [fig. 3; ¶  0077-0079]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Miura with the teachings of Kang for the benefit of combining prior art elements of a known method to yield a predictable result of improved tracking and area adjustment. 
As to claim 2, Kang (modified by Miura) teaches the limitations of claim 1. Miura teaches wherein the processor is further configured to, based on a size of a display area of the second captured image being greater than a size of a display area of the first captured image, identify a display area of the third captured image based on a display area of the second captured image. [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]  
As to claim 3, Kang (modified by Miura) teaches the limitations of claim 1. Miura teaches wherein the processor is further configured to identify the object area from the captured image based on a height of the user object and identify the display area based on the identified height of the object area.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]  
As to claim 4, Kang (modified by Miura) teaches the limitations of claim 1. Miura teaches wherein the processor is further configured to, based on a display area having a size greater than a size of a display area of the first captured image identified from a plurality of second captured images captured after the first captured image and a number of the plurality of second captured images being greater than or equal to a threshold number, identify a display area of the third captured image, and wherein the third captured image is captured after the plurality of second captured images.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]  
As to claim 5, Kang (modified by Miura) teaches the limitations of claim 4. Miura teaches wherein the processor is further configured to, based on a display area having a size greater than a size of a display area of the first captured image identified from a second captured image captured consecutively and a number of which is greater than or equal to a threshold number, identify a display area of the third captured image.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]  
As to claim 6, Kang (modified by Miura) teaches the limitations of claim 1. Kang teaches further comprising: a display, wherein the processor is further configured to control the display to display a screen in which a content image received from an external server is included in a first area and the identified display area is included in a second area.  [abstract; fig. 1-12; ¶ 0044-0046; ¶ 0054-0057; ¶ 0071; ¶ 0080]
As to claim 7, Kang (modified by Miura) teaches the limitations of claim 6. Miura teaches wherein the processor is further configured to: track a guide area including a guide object in the content image, and identify a display area of the third captured image based on size information of the tracked guide area, size information of an object area of the first captured image, and size information of an object area of the second captured image. [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 8, Kang (modified by Miura) teaches the limitations of claim 7. Miura teaches wherein the processor is further configured to: obtain first ratio information based on a size of a guide area identified in a first content image and a size of a guide area identified in a second content image, obtain second ratio information based on a size of an object area in the first captured image and a size of an object area in the second captured image, and identify a display area of the third captured image based on the first ratio information and the second ratio information.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 9, Kang (modified by Miura) teaches the limitations of claim 8. Miura teaches wherein the processor is further configured to identify a display area of the third captured image based on ratio information that is the greater of the first ratio information and the second ratio information.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 10, Kang (modified by Miura) teaches the limitations of claim 1. Miura teaches wherein the processor is further configured to identify a display area to be displayed through the display from the captured image based on resolution information of a display and the tracked object area.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 11, Kang teaches a method of controlling an electronic apparatus, the method comprising: tracking an object area including a user object from a captured image and identifying a display area from the captured image based on the tracked object area; [figs. 1-12; ¶ 0044-0046; ¶ 0054-0057]
Kang teaches capturing image of an object within an area. [figs. 1-12; ¶ 0044-0046] Kang does not explicitly teach identifying a display area of a first captured image based on the object area identified from the first captured image; identifying the display area of a second captured image based on an object area identified from the second captured image; and identifying a display area of a third captured image based on a display area of the first captured image and a display area of the second captured image.  
Miura teaches identifying a display area of a first captured image based on the object area identified from the first captured image; identifying the display area of a second captured image based on an object area identified from the second captured image; and identifying a display area of a third captured image based on a display area of the first captured image and a display area of the second captured image.  [fig. 3; ¶  0077-0079]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Miura with the teachings of Kang for the benefit of combining prior art elements of a known method to yield a predictable result of improved tracking and area adjustment. 
As to claim 12, Kang (modified by Miura) teaches the limitations of claim 11. Miura teaches wherein the identifying a display area of the third captured image comprises, based on a size of a display area of the second captured image being greater than a size of a display area of the first captured image, identifying a display area of the third captured image based on a display area of the second captured image.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 13, Kang (modified by Miura) teaches the limitations of claim 11. Miura teaches wherein the identifying a display area of the first captured image and identifying the display area of the second captured image comprise identifying the object area from the captured image based on a height of the user object and identifying the display area based on the identified height of the object area.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 14, Kang (modified by Miura) teaches the limitations of claim 11. Miura teaches wherein the identifying a display area of a third captured image comprises, based on a display area having a size greater than a size of a display area of the first captured image identified from a plurality of second captured images, the plurality of second images being captured after the first captured image and a number of the plurality of second images being greater than or equal to a threshold number, identifying a display area of the third captured image, and wherein the third captured image is captured after the plurality of second captured images.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 15, Kang (modified by Miura) teaches the limitations of claim 14. Miura teaches wherein the identifying a display area of the third captured image comprises, based on a display area having a size greater than a size of a display area of the first captured image identified from a second captured image captured consecutively and a number of which is greater than or equal to a threshold number, identifying a display area of the third captured image.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 16, Kang (modified by Miura) teaches the limitations of claim 11. Kang teaches further comprising: displaying a screen in which a content image received from an external server is included in a first area and the identified display area is included in a second area. [abstract; fig. 1-12; ¶ 0044-0046; ¶ 0054-0057; ¶ 0071; ¶ 0080] 
As to claim 17, Kang (modified by Miura) teaches the limitations of claim 16. Miura teaches further comprising: tracking a guide area including a guide object in the content image. wherein the identifying a display area of the third captured image comprises identifying a display area of the third captured image based on size information of the tracked guide area, size information of an object area of the first captured image, and size information of an object area of the second captured image.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 18, Kang (modified by Miura) teaches the limitations of claim 17. Miura teaches further comprising: obtaining first ratio information based on a size of a guide area identified in the first content image and a size of a guide area identified in a second content image; and obtaining second ratio information based on a size of the object area in the first captured image and a size of the object area in the second captured image, wherein the identifying a display area of the third captured image comprises identifying a display area of the third captured image based on the first ratio information and the second ratio information.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 19, Kang (modified by Miura) teaches the limitations of claim 18. Miura teaches wherein the identifying a display area of the third captured image comprises identifying a display area of the third captured image based on ratio information that is the greater of the first ratio information and the second ratio information.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]
As to claim 20, Kang (modified by Miura) teaches the limitations of claim 11. Miura teaches wherein the identifying a display area of the first captured image, identifying a display area of the second captured image, and identifying a display area of the third captured image comprise identifying a display area to be displayed through the display from the captured image based on resolution information of a display and the tracked object area.  [fig. 3; fig. 11; ¶  0067; ¶  0077-0079]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        /ANNER N HOLDER/Primary Examiner, Art Unit 2483